DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 12-23 are pending and under examination.

In response to Applicant’s questions regarding the references Diaz et al (US 20170313775), Le (NEJM), Varchetta (J Clin Oneal), and Reck et al (NEJM) cited in the new rejection under 35 USC 103 as discussed in the telephone message 9 July 2021, Applicant’s amendment to the claims to recite wherein the chemotherapeutic agents consist of a) regorafenib and b) pembrolizumab requires that the art only discloses these two chemotherapeutic agents. As discussed previously, the transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.


35 USC § 103(a) rejections maintained 
The rejections of claims 12-23 under 35 U.S.C. 103 as being unpatentable over Skrabs et al (US 2014/0065212, published 6 March 2017, IDS, cited previously) in view of Diaz et al (US 20170313775, filing date 1 May 2017) and Le (NEJM, 372:2509-2520, 2015) in further view of Varchetta (J Clin Oncol, 34, Supplement 15, e15684, May 2016) and Reck et al (NEJM, 375:1823-1833, 2016) are maintained.
The claims are drawn to a pharmaceutical combination comprising chemotherapeutic agents wherein the chemotherapeutic agents consist of regorafenib 
and pembrolizumab. 
The limitation “wherein the components are in separate dosage forms for administration simultaneously or sequentially for use in the treatment of the same disease in a subject” is just an indication of how the components are to be administered and would be an intended use for the composition.  The claims read on the product  per se,  a pharmaceutical combination consisting of regorafenib and pembrolizumab.  Therefore, since the prior art teaches the identical structure, the properties applicant 
	Skrabs discloses compositions comprising regorafenib for the treatments of cancer, including pancreatic, colorectal cancer and non-small-cell lung cancer (paragraphs 1, 2, 79-83). Skrabs disclose that the amount of regorafenib to be orally administered is from 10 to 100 mg and is in tablet form (paragraphs 2, 15, 20-22).
	Diaz disclose a pharmaceutical composition consisting of pembrolizumab that is to be administered intravenously to patients with lung, pancreatic and colorectal cancer (paragraphs 31, 33).
Le disclose a composition consisting of pembrolizumab to be administered intravenously to patients with colorectal carcinoma (page 2510, 2nd column).
One of ordinary skill in the art would have been motivated to apply Skrab’s composition consisting of regorafenib for the treatments of cancer, including pancreatic, colorectal cancer and non-small-cell lung cancer with Diaz and Le’s composition consisting of pembrolizumab because Skrab and Diaz disclose compositions consisting of regorafenib and pembrolizumab, respectively, for the treatment of lung, pancreatic and colorectal cancer. The court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP2143.  Thus, it would have been obvious to have a composition consisting of regorafenib and pembrolizumab for treating colorectal, pancreatic and lung cancer because Skrab discloses that regorafenib may be used to treat colorectal, pancreatic and lung cancer while Diaz discloses that pembrolizumab may be used to treat the same cancers.  
Furthermore, Varchetta disclose that expression of PD-L1 correlated with the survival of pancreatic cancer patients treated with regorafenib while Reck disclose that there was a correlation between expression of PD-L1 and response rate to pembrolizumab (page 1823; page 1826, 2nd column to page 1829, 1st column; pages 
	Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention to make a composition of regorafenib and pembrolizumab for administration to patients with cancer.

Applicant argue that that the case of In re Kerkhoven involved combining particulate detergent compositions not pharmaceuticals. Applicant argues that the USPTO has provided no evidence of judicial precedent that the rational set forth in In re Kerkhoven should apply to pharmaceuticals. Applicant argues that forty years have
passed since the decision in In re Kerkhoven, so there has been plenty of time for such guidance. Applicants argue that with pharmaceuticals, it is uncertain how a patient will respond to a combination of drugs with a common utility due to the potential for drug interference and enhanced side effects.

MPEP 2144.06 (Art Recognized Evidence for the Same Purpose) recites
 It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

	Thus the USPTO does recite that it would be obvious to combine two or more compositions to form a third composition if the compositions are used for the same purpose.


In response it is noted that the claims are drawn to a pharmaceutical combination comprising regorafenib and pembrolizumab not a method of treating cancer.   As discussed above, Skrabs discloses compositions comprising regorafenib for the treatments of cancer, including pancreatic, colorectal cancer and non-small-cell lung cancer. Diaz disclose a pharmaceutical composition consisting of pembrolizumab that is to be administered intravenously to patients with lung, pancreatic and colorectal cancer.  Le disclose a composition consisting of pembrolizumab to be administered intravenously to patients with colorectal carcinoma (page 2510, 2nd column). The court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP2143.  As discussed previously, a composition of therapeutics do not need FDA approval for the composition to be prior art, only that the art teaches that the composition may be used for some purpose.  

	Applicant also argues that the present invention provides surprising and unexpected results as shown
by:
1) the data in the specification,
2) the data in the poster submitted with the IDS dated September 24, 2020, "El-Khoueiry et al., Poster- Phase 1b study of regorafenib plus pembrolizumab for first-line treatment of advanced hepatocellulas carcinoma, ASCO-Gastrointestinal Cancers Symposium, January 23-25, 2020, San Francisco" and
3) the data in the poster submitted with the accompanying IDS, "El-Khoueiry et a1.,
Poster- Updated results of a phase 1b study of regorafenib 80 mg/day or 120 mg/day plus pembrolizumab for first-line treatment of advanced hepatocellular carcinoma, ASCO Annual Meeting, June 4--8, 2021.
Applicant argues that the specification provides data showing unexpected results have been achieved with combinations of regorafenib and PD-1/PD-L1(2) inhibitors in the form of enhanced inhibition of tumor growth and prevention of metastasis. Applicant argues that unexpected results with regard to the claimed combination are illustrated in the posters by El-Khoueiry et al. Although the Phase I trial is focused on determining the safety of the combination, the results reported show that a significant response (tumor reduction) was achieved although smaller dosages of regorafenib were used in the combination than the standard monotherapy. The standard dosage for regorafenib monotherapy is 160 mg. Applicant states that the first poster presents data showing regorafenib/ pembrolizumab combinations with only 120 mg of regorafenib were effective. The updated poster shows this dosage can be reduced to 80 mg while
keeping the same efficacy and reducing side effects. Applicant argues that the ability to retain efficacy and reduce side effects with lower doses of regorafenib is unexpected. 
It is not clear from the poster, discussed above by Applicant, whether the combination of regorafenib and pembrolizumab yielded surprising and unexpected 
As discussed previously, objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  The arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Thus, the arguments for unexpected results are not sufficient to demonstrate unexpected results. 
Furthermore, as discussed above, the claims are drawn to a pharmaceutical combination comprising regorafenib and pembrolizumab not a method of treating advanced hepatocellular cancer.

In response to Applicant’s argument that the results illustrated in Tables 1 and 2 of the specification for the combination of regorafenib and the anti-mouse PD-1 antibody (RMPl -14 ) shows significant synergy,  Wiesenthal, (Human Tumor Assay Journal, on-line at http://weisenthal.org/synergy1.htm, March 14, 2012) discusses the question of synergy between drug combinations and diseases. Wiesenthal discloses that that combination chemotherapy frequently, but not always, has produced greater degrees of clinical benefit than single agent therapy.”  Wiesenthal  further states that most “classic” drug combinations are only additive or are at most, minimally synergistic.  Applicants 

In addition, Applicant states that it is alleged in the Office Action that there is an additional link between regorafenib and pembrolizumab based on the disclosure by Varchetta that the expression of PD-L1 correlated with the survival of pancreatic cancer patients treated with regorafenib and the disclosure by Reck there was a correlation between expression of PD-L1 and the response rate to pembrolizumab. Applicant argues that a common marker for these two agents does not suggest combining them.
Applicant argues that the common marker provides no hint or suggestion the combination of these agents would be successful (enhanced efficacy). Applicant further argues that a common marker provides no indication whether the combined drugs will interfere or produce enhanced side effects. 
	In response, it is noted that the link between regorafenib and pembrolizumab based on the disclosure by Varchetta that the expression of PD-L1 correlated with the survival of pancreatic cancer patients treated with regorafenib and the disclosure by Reck there was a correlation between expression of PD-L1 and the response rate to pembrolizumab provides further motivation to combine Skrab’s composition consisting of regorafenib for the treatments of cancer with Diaz and Le’s composition consisting of pembrolizumab.  The main motivation to combine Skrab’s composition consisting of regorafenib for the treatments of cancer with Diaz and Le’s composition consisting of pembrolizumab is because Skrab and Diaz disclose compositions consisting of regorafenib and pembrolizumab, respectively, for the treatment of lung, pancreatic and colorectal cancer. The court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.
Furthermore, as discussed above, the claims are drawn to a pharmaceutical combination comprising regorafenib and pembrolizumab not a method of treating cancer
Double Patenting
The rejections of claims 12-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 and 6-11 of copending Application No. 16/617,642 are maintained. 
Applicant will reconsider the rejection once allowable subject matter has been identified in copending Application No. 16/617,642.
	In response, the rejections are maintained.

Summary
Claims 12-23 stand rejected 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm..  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642